Citation Nr: 1216354	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  08-08 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from April 1976 to March 1979. 
 
These claims come before the Board of Veterans' Appeals (Board) on appeal of October 2007 and May 2008 rating decisions of the Department of Veterans Affairs Regional Office (RO) in Waco, Texas.

The Veteran testified in support of these claims during a video conference hearing held in January 2011, before the undersigned Veterans Law Judge.

In Apri1 2011, the Board affirmed the RO's October 2007 rating decision as to the issues listed above.  The Veteran then appealed the Board's April 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2011, based on a Joint Motion for Remand (Joint Motion), the Court issued an Order remanding this matter to the Board for compliance with the instructions in the joint motion.  
 

FINDINGS OF FACT

1.  There is no competent medical evidence of record relating the Veteran's lumbar spine disability to his service in the military.

2.  A cervical spine disability was not shown during service or within the first post-service year; the most probative evidence indicates that the Veteran's current cervical spine disability is not related causally to his active service



CONCLUSIONS OF LAW

1.  A lumbar spine disability was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

2.  A cervical spine disability was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in December 2006 and January 2007, to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claim of entitlement to service connection, and subsequent to the grant of service connection, claim of entitlement to an increased rating, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  In addition, the letters from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  The unfavorable AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the claims file contains the Veteran's service treatment records and reports of VA post-service treatment, as well as the Veteran's own statements in support of his claims.  The Veteran has been examined by VA in connection with his claim; the Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issue on appeal.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  


Legal Criteria

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary.  

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

Analysis

Based on the evidence of record, the Board finds that there is a preponderance of evidence against the Veteran's claims of entitlement to service connection for lumbar spine and cervical spine disabilities, so these claims must be denied.  38 C.F.R. § 3.102.  

The Board acknowledges that the Veteran was treated in service for complaints of low back pain for 7 months duration in February 1977, but notes that the Veteran denied recurrent back pain at his October 1977 military examination, wherein physical evaluation of the Veteran's spine and musculoskeletal system was normal.  Likewise, the February 1977 treatment note indicates that the Veteran denied a history of injury, and that x-rays of the lumbosacral spine did not show any abnormal findings.  See 38 C.F.R. § 3.303(a) (service connection requires that the facts "affirmatively [show] inception or aggravation . . . .").  

Furthermore, the first post-service documentation of treatment for his low back is not until 2003; his first reported treatment for his cervical spine was in 2006.  Accordingly, the Board cannot conclude that lumbar and cervical spine disabilities are shown to have begun during service.  See Savage, supra (requiring medical evidence of chronicity and continuity of symptomatology); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  

Nevertheless, the Board notes that the provisions of 38 C.F.R. § 3.303(d) specifically permit a grant of service connection even when the initial diagnosis occurred after service, so long as there is competent medical evidence establishing the necessary link to service.  The Board notes that the medical evidence shows a substantial time lapse between separation from service and initial diagnosis, although the Veteran presented an account of continuity of symptomatology at his January 2011 Board hearing.  However, the Veteran did not report continuity of symptomatology to any of his treating providers until after he filed his claim.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).   Likewise, he testified at his hearing before the undersigned that his unemployment after service was a reason for not seeking treatment more consistently, but a February 2009 letter from American Airlines indicates that he had been employed there since March 1987.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (finding that a Veteran's delay in asserting a claim can constitute negative evidence which weighs against the claim). 

More significantly, the Board notes that none of the Veteran's treating providers have found that his current lumbar spine and cervical spine disabilities are related to the Veteran's military service; the Board acknowledges that a January 2008 MRI report of the cervical and lumbar spines, and a September 2008 treatment report indicate that the Veteran reported a history of injury in 1976/1977, but points out that these notations appear to have been based on the history as provided by the Veteran, which is inconsistent with the evidence of record, as the Veteran's service treatment records indicate that the Veteran denied a history of injury.  See Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) (the presumption of credibility is not found to "arise" or apply to a statement to a physician based upon an inaccurate factual premise or history as related by the veteran).  Thus, there currently is no persuasive medical nexus evidence of record indicating the Veteran developed a lumbar spine or cervical spine disability during or as a result of his service in the military.  

Furthermore, the January 2009 and July 2009 VA examination reports concluded that the Veteran's lumbar spine disability was not likely to be causally related or aggravated by the Veteran's military service, including his alleged back injury.  According to the January 2009 VA examiner, the Veteran's multilevel degenerative joint disease with degenerative disc disease of the spine was at least as likely as not related to the Veteran's lumbosacral strain in service; nonetheless, the examiner also found that the Veteran's occupation could have resulted in strains and sprains which contributed to his current disability, and that a finding that the Veteran's current back disability was related to his in-service muscle strain, versus occupational injury, given the late onset, would require speculation, which does not provide the required degree of medical certainty. See Bloom v. West, 12 Vet. App. 185, 187 (1999).  

Moreover, the July 2009 VA examiner found that, even considering the Veteran's allegations of injury in service and complaints of chronicity since that time, as well as the lumbosacral strain shown in his service treatment records, it was unlikely that his current spine disabilities are related to his service; the examiner noted that the Veteran had an ongoing degenerative process not likely related to the muscle strain shown in service.  According to the VA examiner, the Veteran currently has degenerative joint and disc disease of the lumbar spine and his in-service complaints were due to soft tissue muscle strains.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  See also Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)) ("In order for service connection for a particular disability to be granted, a claimant must establish he or she has that disability and that there is 'a relationship between the disability and an injury or disease incurred in service or some other manifestation of the disability during service.'"  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus).  That notwithstanding, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

In this case, the evidence in support of the Veteran's claims consists solely of lay evidence, including statements from the Veteran, his wife and daughter, and his co-workers.  However, these statements primarily discuss the Veteran's current symptoms and his report of the events of service, and do not otherwise demonstrate a history of treatment since service or a nexus between current symptoms and the Veteran's service.  The Board therefore finds the lay contentions to be of very minimal, if any, probative value.  Additionally, even if the Board finds the Veteran, his wife and daughter, and his co-workers credible as to the Veteran's symptomatology, the statements are not competent to diagnose the claimed disabilities or link post-service symptoms to the Veteran's service.  See Jandreau v. Nicolson, 492 F.3d 1372 (Fed. Cir. 2007).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The Board finds that the July 2009 VA examination must be given great probative weight because the VA examiner's opinion was based on a review of the entire record and full examination, and is consistent with the Veteran's service and post-service medical treatment records; the VA examiner also provided a rationale for the opinion provided.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  The January 2009 VA examiner's opinion lacks sufficient probative value, as an opinion expressed in the term of possibility also implies that it may not be possible and it is too speculative to establish a nexus between the Veteran's disability and service.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (the term "possibility" also implies that it "may not be possible" and it is too speculative to establish a nexus.).     

In summary, while the Veteran's contentions have been considered carefully, these contentions are outweighed by the medical evidence of record showing that the Veteran's cervical and lumbar spine disabilities cannot be attributed to active service.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  

As there is a preponderance of evidence against the Veteran's claims, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to service connection for a cervical spine disability is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


